DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I-B in the reply filed on 16 December 2021 is acknowledged. The traversal is on the ground(s) that the identified inventions are related as product, process of manufacture of the product and use of the product. This is not found persuasive because, as detailed in the restriction mailed 16 September 2021, unity of invention is lacking in view of the cited evidence that the identified inventions and species lack a common special technical feature which makes a contribution over the prior art. The fact that the identified inventions are related in the manner noted by Applicant does not overcome this proper rationale for the restriction. See MPEP 1893.03(d) and 37 CFR 1.475(a). In particular 37 CRF 1.475(a) indicates “Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”

	Applicant argues, in view of the new claim listing which cancels claims 1-22 and amends claim 34, there is now a common special technical feature in claims 23 and 34. This argument is not persuasive in view of the prior art grounds of rejection of the elected claims below, which clearly shows that the withdrawn claims do not share a common special technical feature with the elected claims, i.e. a common feature which makes a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 25 and 29 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 25, line 2, --be-- should be inserted before “wrapped” to correct the grammar.
	Regarding claim 29, line 2, “interweaving” should be --interwoven-- to correct the grammar.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, line 4, “like” is confusing because it is unclear what structures are considered “spring-like”. There is no clear indication in the specification as to what structures fall within the scope of “spring-like”.
	Regarding claim 23, the preamble indicates a system configured to be applied to a component whereas lines 6-8 indicate a matrix solution, braided tape and self-molding fiber cover positioned on the component. Thus it is unclear if the claim requires these elements positioned on the component or just configured to be applied to the component. Moreover, there is no previously recited braided tape and/or self-molding fiber cover positioned on the component. Accordingly, “the braided tape and/or the self-molding fiber cover positioned on the component”  lacks proper antecedent basis.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US 2015/0000259) in view of Ekelund (US 2012/0291903) and  Herboth (US 7544890).
	Regarding claim 23, Dietz teaches a composite insulation system that is configured to be applied to a component (Figure 1; paragraphs 5 and 11). Dietz teaches a tape 11, the tape being configured to conform to the component (Figure 1; paragraph 39); and one or more composite matrix solutions applied to the braided tape and/or the self-molding fiber cover positioned on the component to be heat-cured to thereby form the composite insulation system (paragraphs 43 and 46).
	Dietz differs from claim 23 in that:
i.	Dietz does not teach the tape is braided.
ii.	Dietz does not teach a self-molding fiber cover spring-like structure configured to provide compression around the component.
	(i)	Dietz teaches the tape may be woven, nonwoven, knitted, mat or scrim (paragraphs 46 and 59) and may be applied to an exhaust pipe component by wrapping (Figures 1-2; paragraph 39). While Dietz does not recite braided tape, it is clear from Dietz that a wide variety of fabric materials are suitable for forming the desired wrapped layer of insulation including fabric having interwoven strands. Woven and braided fabrics have a similar structure in that both comprise interwoven strands. Ekelund, directed to forming a fibrous layer on a cylindrical component by wrapping a tape, suggests the tape may be suitably provided as a braided fabric sleeve, and further indicates a braided fabric sleeve may be provided with high strength. Ekelund also suggests the braided fabric as an alternative to woven fabric (paragraphs 101-102 and 106; Figures 3-4 and 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tape of Dietz as a braided tape because one of ordinary skill in the art would have been motivated to use a known suitable fabric tape material for wrapping to form a fibrous layer on a component, to use a known suitable alternative for woven fabric tape to form a fibrous layer on a component and/or to use such a braided fabric tape having high strength, as evidenced by the teachings of Ekelund.
	(ii)	Herboth suggests providing a self-molding fiber cover comprising a braided sleeve, which satisfies the spring-like structure configured to provide compression around the component. The braided sleeve is placed over a wrapped insulation layer to provide protection from damage from the environment and to retain the insulation layer (Figure 2; column 2, lines 61-67; column 3, lines 1-10 and 44-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Dietz with the claimed cover because one of ordinary skill in the art would have been motivated to achieve either of the above noted advantages in accordance with the teachings of Herboth.
	Regarding claim 24, Dietz teaches the tape may comprise glass fibers (paragraph 46).
	Regarding claim 25, this claim is directed to a particular manner of using the tape. The claims are directed to a composite insulation system and thus are not limited to a particular manner of use, but rather are only limited to structure implied thereby. See MPEP 2114. The modified tape of Dietz is considered to be capable of being wrapped in the claimed manner. In any event, Dietz suggests wrapping to form the claimed abutment without overlap comprising a tight junction to suitably form the desired wrapped tape layer (Figures 1-2). Alternatively, Ekelund also suggests this configuration for suitably forming a wrapped fibrous tape layer on a cylindrical component (paragraph 58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified system of Dietz because one of ordinary skill in the art would have been motivated to wrap in a known suitable manner for providing the desired wrapped fabric layer, as evidenced by Ekelund.
	Regarding claim 26, this claimed capability does not appear to distinguish the tape structure over the braided tape suggested by Ekelund in the modified system of Dietz. The wrapped layer may be secured in any desired manner, for example, using adhesive (Dietz; paragraphs 62-64), curing the matrix solution (Dietz paragraph 46), using compression from the protective sleeve (Herboth; column 3, lines 58-62), or using a string to secure ends of the wrap. Claim 26 is not limited to a method or step of such securing, but is only limited to a tape capable of being secured without external clamps.
	Regarding claim 27, this claimed capability does not appear to distinguish the tape structure over the braided tape suggested by Ekelund in the modified system of Dietz. A braided tape has a planar shape and comprises interwoven strands which can naturally be opened to a degree. Alternatively, any tape is capable of being slit or cut to facilitate receiving a protrusion such as a flange, thus satisfying this claimed capability of the tape. As noted above, the claimed system is not limited to particular method steps of using the tape, but is only limited to the tape structure implied thereby. For the reasons provided above, this functional language does not distinguish the claimed braided tape over that of the modified system of Dietz.
	Regarding claims 30 and 32-33, Dietz clearly teaches these additional limitations (paragraphs 43 and 45-46).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Ekelund and  Herboth as applied to claims 23-27, 30 and 32-33 above, and further in view of Huber (US 1717215).
	Regarding claim 28, while not taught by Dietz or Ekelund, braided tape having elastic longitudinal tows and inelastic oblique tows is known for providing a tape material which is readily stretched and relaxed without distortion, allowing for great flexibility. See Huber (page 2, lines 30-34; page 1, lines 15-24; Figures 1-3). Dietz teaches inelastic insulating fibrous materials such as glass, silica and basalt (paragraph 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified system of Dietz because one of ordinary skill in the art would have been motivated to achieve the above noted advantage in accordance with the teachings of Huber.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Ekelund and  Herboth as applied to claims 23-27, 30 and 32-33 above, and further in view of Krippendorf (US 2148164).
	Regarding claim 29, while Ekelund does not explicitly recite the braided tape material is formed from a plurality of interwoven strands, such is conventional in the manufacture of braided tape material. See Krippendorf (Figures 1-6; page 1, column 1, lines 3-29). Dietz teaches basalt fibers for the insulating tape (paragraph 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified system of Dietz because one of ordinary skill in the art would have been motivated to use conventionally braided tape material as the braided tape material suggested by Ekelund, and to use suitable insulating fiber material in accordance with the teachings of Dietz.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Ekelund and  Herboth as applied to claims 23-27, 30 and 32-33 above, and further in view of Lake (US 2012/0149268).
	Regarding claim 31, Dietz does not teach this limitation. However, in the art of textile materials applied to exhaust pipes, Lake teaches a thermoplastic fluoropolymer matrix solution provided for application to textile materials to provide enhanced protection against impact. Additional thermoplastic polymers are also taught (paragraphs 3-5, 8 and 40-43; e.g. PTFE is thermoplastic). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified system of Dietz because one of ordinary skill in the art would have been motivated to provide enhanced impact protection in accordance with the teachings of Lake.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745